



COURT OF APPEAL FOR ONTARIO

CITATION: The Bank of Nova Scotia v. 1860384 Ontario Inc.,
    2019 ONCA 445

DATE: 20190527

DOCKET: C65869

Tulloch, Benotto and Huscroft JJ.A.

BETWEEN

The Bank of Nova Scotia

Plaintiff/Defendant by
    Counterclaim

(Respondent)

and

1860384 Ontario Inc., Kathy Wilkes and
    Christopher Wilkes

Defendants/ Plaintiffs
    by Counterclaim

(Appellant)

Kathy Wilkes, in person

Daniel K. Reason, for the respondent

Heard: May 23, 2019

On appeal from the judgment of Justice Joseph M. Donohue
    of the Superior Court of Justice, dated August 8, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge found there was no genuine issue for trial and made an
    order for summary judgment in favour of the respondent bank for approximately $275,000,
    a debt owed by 1860384 Ontario Inc. and guaranteed by the appellants on a joint
    and several liability basis.

[2]

The appellants acknowledge the debt. All that was at issue before the
    motion judge was their counterclaim.

[3]

The appellants repeat arguments that they made before the motion judge,
    all of which are based on the premise that they relied on advice given to them
    by the respondents small business advisor, and that she failed to warn them of
    various problems they encountered in establishing and operating their Second
    Cup franchise.

[4]

The motion judge found that the respondents small business advisor
    played a limited role, that the appellant did not rely on the business advisor
    exclusively, and that the appellants signed documentation limiting the banks
    liability to them. The motion judge found, further, that the appellants
    provided no support for an argument that the bank was responsible in a similar
    situation. In short, the appellants could not establish that the failure of
    their business was causally related to any failures by the respondent bank.

[5]

These findings were open to the motion judge and we see no error in
    them. The appeal is dismissed.

[6]

The respondent is entitled to costs in the amount of $5,000.


